November 25, 2008 Christy Adams United States Securities and Exchange Commission Division of Corporate Finance 100 F Street, NE Washington, D.C. 20549 Re: Law Enforcement Associates Corporation Form 10-K for the Fiscal Year Ended December 31, 2007 Filed April 29, Forms 10-Q for the Quarterly Periods Ended September 30, 2008 File No. 1-32565 Dear Ms. Adams: On behalf of Law Enforcement Associates Corporation (the “Company”), I am writing in response to the comments made by the staff (the “Staff”) of the Securities and
